DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims: Claims 1, 3-7 are present for examination. Claim 2 is missing.
Priority
	Acknowledgment is made for this application filed on 11/08/2019 which is a continuation in-part of PCT/KR2018/005311 which claims priority from foreign application KR10-2017-0126082 filed on 09/28/2017. The application also claims priority from foreign application KR 2017-0057777 filed on 05/09/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/27/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
Claim 2 is missing from the claim set, Therefore the claims are renumbered as follows:

1. A method for increasing muscle, comprising administering a pharmaceutically effective dose of the UNE-L domain amino acid sequence of leucyl-tRNA synthetase (LRS) according to SEQ. ID. NO:1 or a polynucleotide encoding the same to a subject.

[[4.]] 3. The method for increasing muscle according to claim 1, wherein administering the UNE-L domain activates Vps34 (vacuolar protein sorting 34).
[[5.]] 4. A method for preventing or treating muscle disease, comprising administering a pharmaceutically effective dose of the UNE-L domain amino acid sequence of leucyl-tRNA synthetase (LRS) according to SEQ. ID. NO:1 or a polynucleotide encoding the same to a subject.
[[6.]] 5. The method for the prevention or treatment of muscle disease according to claim [[5]] 4, wherein the muscle disease is atony, muscular atrophy, muscular dystrophy, muscle degeneration, myasthenia or sarcopenia.
[[7.]] 6. A screening method of a candidate substance for the prevention or treatment of muscle disease, comprising the following steps:
1) applying the UNE-L domain of leucyl-tRNA synthetase C-terminus (SEQ: ID: 1) and a test sample to cells expressing Vps34 (vacuolar protein sorting 34) protein;
2) culturing the cells of step 1); and 
3) selecting a test sample that increases the activity of phospholipase D1 (PLD1) or S6 kinase 1 (S6K1) in the culture medium of step 2) by comparing the activity of those in the control group not-treated with the UNE-L domain.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
	The closest prior art teaching is by Yoon et al. Yoon teaches that that Leucyl-tRNA synthetase activates Vps34 for amino acid-sensing mTORC1 signaling. They teach that the UNE-L domain of leucyl-tRNA synthetase is essential to signaling through Vps43-PLD-mTORC1 signaling. They teach that deletion of this domain abolishes activation of Vps34 and S6K1 activation by leucyl-tRNA synthetase. However Yoon does not teach a method of administering uniquely the UNE-L domain or a polynucleotide encoding the same for the increasing muscle in a subject. Furthermore Yoon et al do not teach the use of the UNE-L domain to prevent or treat muscle disease. 
	Furthermore the prior art by Suryawan et al teaches a leucine induced regulation of leucyl-tRNA synthetase-Vps34 interaction is necessary for Vps34 to PLD1 and that PLD1 is essential to mTORC1 activation, and that leucine acts as anabolic agent that stimulates protein synthesis in skeletal muscle via activation of TORC1. 
	However neither Yoon nor Suryawan teach the use of the UNE-L domain (SEQ ID NO: 1) or a polynucleotide encoding the same in a method of administering the UNE-L domain of SEQ ID NO: 1 or a polynucleotide encoding the same (SEQ ID NO: 2) for the increasing muscle in a subject. Furthermore Yoon et al do not teach the use the UNE-L domain (SEQ ID NO: 1) or 

Conclusion: Claims 1-6 as amended above are allowed.	
Relevant publication: MacKenzie teaches that resistance exercise training results in a progressive increase in muscle mass and force production and teach that following an acute bout of resistance exercise, the rate of protein synthesis increases proportionally. 
They teach that Vps34 (a class 3 phosphatidylinositol 3OH-kinase (PI3K)) controls protein degradation and amino acid sensitivity would be a potential candidate for controlling the activation of protein synthesis following resistance exercise. They further teach that Vps34 controls both autophagy and amino acid signaling to mTOR and its downstream target p70 S6 kinase (S6K1). MacKenzie aimed to determine the role of Vps34 in mTOR activation following resistance exercise. They teach that Vps34 is a ubiquitous protein highest in skeletal muscle with a greater percentage of slow oxidative fibres. They further examined whether Vps34 is modulated by exercise, Vps34 and S6K1 activity were measured. MacKenzie teaches that an increase in Vps34 activity results in an increase in the intracellular pool of free amino acids activating mTOR and sustaining the high activity of S6K1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/            Primary Examiner, Art Unit 1652                                                                                                                                                                                            	March 11, 2022